UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6408


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HAYWARD JEROME NICHOLS, a/k/a Boobie,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00037-RLV-8)


Submitted:    August 5, 2009                 Decided:   August 24, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reita P. Pendry, Charlotte, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hayward Jerome Nichols appeals the district court’s order

denying     his    motion      for    reduction          of    sentence,       18     U.S.C.

§ 3582(c)(2) (2006), in which he sought the benefit of Amendment

706 of the sentencing guidelines.                  The record reflects that, at

sentencing, the district court granted the Government’s motion

for downward departure based on Nichol’s substantial assistance.

See U.S. Sentencing Guidelines Manual § 5K1.1 (2000).                              The court

sentenced     Nichols     to    210    months       in     prison⎯well         below     the

mandatory life sentence to which he was subject and below his

advisory Guidelines range of 292-365 months.

     We recently held that “in reducing a sentence under . . .

§ 5K1.1,     the   sentencing        court       does    not    apply     a    Guidelines

sentencing range.”          United States v. Hood, 556 F.3d 226, 235

(4th Cir. 2009).         Therefore, Nichols was not “sentenced based on

a sentencing range that has . . . been lowered,” 18 U.S.C.

§ 3582(c)(2),      and    his       sentence      is     not    subject       to     further

reduction under § 3582(c)(2).              See id.

     Accordingly, we affirm the denial of relief.                             We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the   materials          before    the    court     and

argument would not aid the decisional process.



                                                                               AFFIRMED

                                             2